     4:17-cv-01746-MBS                     Date Filed 06/08/20                  Entry Number 204-1                     Page 1 of 13




                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF SOUTH CAROLINA
                                          FLORENCE DIVISION

RUSSELL GEISSLER, BERNARD                         )
BAGLEY, AND WILLIE JAMES                          )                                        Case No.: 4:17-cv-01746-MBS
JACKSON, individually and on behalf of            )
others similarly situated,                        )
                                                  )
         Plaintiffs,                              )
                                                  )
         vs.                                      )                                         PROPOSED PARTIAL
                                                  )                                      SETTLEMENT AGREEMENT
BRYAN P. STIRLING, Director of the South )
Carolina Department of Corrections (SCDC), in )                                         (Testing for Chronic Hepatitis C)
his official capacity; and JOHN B. MCREE,         )
M.D., Division Director of Health and             )
Professional Services for SCDC, in his individual )
capacity,                                         )
                                                  )
         Defendants.                              )
                                                  )


                                       CONTENTS
PARTIES AND DEFINITIONS ..................................................................................................... 2
GENERAL PRINCIPLES .............................................................................................................. 3
SPECIFIC TERMS OF SETTLEMENT ........................................................................................ 8
   A.    Implement the Centers for Disease Control’s (CDC’s) Recommended Two-Step
   Process for Diagnosing Chronic HCV ........................................................................................ 8
   B.        Test Plaintiffs Geissler and Bagley for Chronic HCV According to CDC Guidelines.... 8
   C.        Expeditiously Determine the Scope of Chronic HCV within SCDC ............................... 9
   D.        Provide the Governor and the Legislature with Scope and Cost Estimates ................... 10
   E.    Complete Two-Step Testing for Inmates who have Already Tested positive for HCV
   Antibodies ................................................................................................................................. 11
   F. Provide Opt-Out Testing for New Inmates ........................................................................ 11
   G.        Provide Opt-Out Testing for All Inmates ....................................................................... 11
   H.        Establish and Maintain Accurate Electronic Database of Inmates with Chronic HCV . 12
   I.    Report Progress Every Four Months.................................................................................. 12
SIGNATURES .............................................................................................................................. 13




                                                                       1
   4:17-cv-01746-MBS          Date Filed 06/08/20      Entry Number 204-1         Page 2 of 13




                                  PARTIES AND DEFINITIONS

       1.      The parties to this Proposed Partial Settlement Agreement (the “Testing

Agreement”) are Plaintiffs Russell Geissler and Bernard Bagley, individually and on behalf of

others similarly situated; and Defendant Bryan P. Stirling, in his official capacity as Director of

the South Carolina Department of Corrections (“SCDC”). Plaintiff Willie James Jackson and

Defendant John B. McRee, M.D. are not Parties to this Testing Agreement.

       2.      “HCV” refers to Hepatitis C.

       3.      “DAA” refers to direct-acting antiviral medications.

       4.      “Plaintiffs” refers to all current and future inmates in SCDC custody, with the

exception of inmates who have already been diagnosed with chronic HCV.

       5.      “Governor” refers to the current Governor of South Carolina, and, if applicable,

any Governor-elect.

       6.      “Legislature” refers to the individual members of the South Carolina House and

Senate who hold office on January 8, 2019.

       7.      “Opt-Out Testing” refers to the process of informing a patient of the indications

of HCV and the plan for testing and performing the tests, unless the patient declines them. It is

an informed refusal rather than informed consent.

       8.      “Preliminary Approval Date” refers to December 20, 2018, the date on which the

Court entered an order preliminarily approving the Stipulation of Settlement and directing that

notice of pendency and settlement be provided to Plaintiffs (Dkt. 142).

       9.      “Effective Date” shall be the date upon which the Testing Agreement is approved

by the Court or a motion to approve the Testing Agreement is granted, whichever occurs first, as

recorded on the Court’s docket.




                                                 2
   4:17-cv-01746-MBS           Date Filed 06/08/20       Entry Number 204-1         Page 3 of 13




                                    GENERAL PRINCIPLES

       10.      For any plans discussed in this Testing Agreement, the parties shall make a

reasonable effort to resolve any issue in controversy through negotiation. If the parties are

unable to resolve any issues through negotiation, they will submit their dispute to Magistrate

Judge Mary Gordon Baker for mediation. If the parties are unable to resolve the controversy

through this process the plan shall be submitted to the Court for a hearing on the issues.

       11.      The Court shall retain full jurisdiction in this case to enforce the terms of the

Testing Agreement and to ensure that all plans incorporated herein are fully complied with and

implemented.

       12.      Counsel for Plaintiffs Geissler and Bagley shall have access to and may receive

copies of documents that effectuate the implementation of the Testing Agreement in a manner

consistent with HIPAA’s protections regarding Protected Health Information.

       13.      Defendant Stirling, in his official capacity as Director of SCDC, shall

immediately explain the terms of the Testing Agreement and distribute it to all SCDC agents,

servants, representatives, and employees who will be involved with effectuating the Testing

Agreement to ensure their understanding of the need for compliance therewith. Defendant

Stirling shall require strict compliance with the Testing Agreement by said persons.

       14.      Notice of this Testing Agreement shall be provided as follows:

             a. The Testing Agreement shall be posted in each and every housing unit of every
                SCDC Institution;

             b. The Testing Agreement shall be available on the SCDC website and in prison
                libraries;

             c. The Testing Agreement shall be posted on the website www.SCHepC.com;

             d. The Testing Agreement shall be distributed to the Circuit Public Defender for
                each judicial circuit in South Carolina;



                                                   3
   4:17-cv-01746-MBS           Date Filed 06/08/20      Entry Number 204-1          Page 4 of 13




             e. The Testing Agreement shall be distributed to the South Carolina Bar;

             f. Each Inmate—upon being processed—shall be advised of the existence of the
                Testing Agreement and where it is available to review and told specifically that:
                “by Court Order you have a right to be tested for Hepatitis C pursuant to the terms
                of the Testing Agreement. This means that you have the right to be tested for the
                Hepatitis C anti-body. If that test is positive, you have the right to a second test
                called a sensitive HCV-RNA test to confirm the presence of the Hepatitis C
                virus.”

       15.      Plaintiffs who are currently incarcerated in SCDC institutions shall have the right

to individually submit written objections to the Testing Agreement to the Court within 45 days of

the Preliminary Approval Date of the Testing Agreement or under such alternative terms and

conditions as may be required by the Court.

       16.      The Testing Agreement shall be deemed to serve as settlement of claims for

declaratory and injunctive relief concerning SCDC’s HCV testing policies and practices

(contained in Count I of the Third Amended Class Action Complaint). The Testing Agreement

does not address the claims for declaratory and injunctive relief concerning SCDC’s HCV

treatment policies and practices (Counts I–III of the Third Amended Class Action Complaint).

The Testing Agreement does not affect the right of an individual to pursue individual claims for

monetary relief. If a Plaintiff seeks declaratory or injunctive relief in a separate action, he or she

may do so as long as such lawsuit does not pertain to the HCV testing issues addressed in the

Testing Agreement.

       17.      Strict compliance with the Testing Agreement shall be a complete defense to any

equitable claim based upon the HCV testing issues addressed in the Testing Agreement.

However, all parties acknowledge the Testing Agreement shall not resolve any issues involving

the treatment of chronic HCV. Nonetheless, the parties are committed to reaching a complete

resolution that will include treatment and, hence, the parties reserve the right to seek to have the




                                                  4
   4:17-cv-01746-MBS           Date Filed 06/08/20      Entry Number 204-1        Page 5 of 13




Testing Agreement incorporated into a final consent order that resolves all matters before the

Court in this case.

       18.       Any timetable proposed in the Testing Agreement may be subject to extension by

written agreement of the Parties or by the Court upon a showing of reasonable grounds for such

extension by Defendant Stirling, so long as the need for delay is not caused by the neglect or

dereliction or inaction of Defendant Stirling, or any person who replaces Defendant Stirling as

Director of SCDC. Plaintiffs reserve the right to object in good faith and oppose any requests for

extensions of time.

       19.       In the event of an emergency that Defendant Stirling in good faith believes to

require the temporary waiver of the provisions of the Testing Agreement, Defendant Stirling

shall notify the Court and Plaintiffs’ counsel of the emergency and need for waiver within 24

hours of knowledge that said emergency will impact SCDC’s ability to comply with the

requirements of the Testing Agreement. Such notice shall identify the emergency, the specific

provisions of the Testing Agreement that Defendant Stirling believes must be temporarily

waived, the reasons necessitating the waiver, the exhaustion of all alternatives to waiver, and the

anticipated duration of the waiver. If Plaintiffs’ counsel have a good faith disagreement with the

proposed waiver or its duration, the controversy shall be submitted to the Court for hearing and

determination.

       20.       The parties agree that the Testing Agreement establishes minimum standards and

is not intended to prevent Defendant Bryan Stirling from implementing any programs or

processes that benefit Plaintiffs. In addition, the Testing Agreement is not intended to and shall

not have the effect of decreasing or abrogating the rights, programs, and procedures that existed

before the Testing Agreement pursuant to SCDC’s policies, procedures, or other lawsuit




                                                  5
   4:17-cv-01746-MBS           Date Filed 06/08/20        Entry Number 204-1          Page 6 of 13




settlements. Further, the Testing Agreement does not abrogate any substantive rights or

procedural protections Plaintiffs may now have or hereafter acquire under state or federal

statutes. The parties agree that the Testing Agreement represents the entire intent of the parties

and shall not be modified except as expressly permitted within the Testing Agreement.

Defendant Stirling shall carry out every provision of the Testing Agreement in good faith.

        21.     All parties agree that the chronic HCV testing issue in this action is appropriate

for certification as a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure.

The parties have stipulated to the certification of a class action, as it pertains to testing for

chronic HCV, pursuant to Rule 23(b)(2) of the Federal Rules of Civil Procedure, composed of all

current and future inmates in SCDC custody, with the exception of inmates who have already

been diagnosed with chronic HCV.

        22.     The parties expressly agree that the Testing Agreement is not an admission of

constitutional violations. The parties have entered into the Testing Agreement solely as a means

to reasonably resolve part of the controversy and to avoid the costs, time and risks which

litigation would involve for both parties. The Testing Agreement should not be construed in any

manner as establishing constitutional standards, minimums, maximums, or thresholds of

constitutional harm to Plaintiffs. Neither the Testing Agreement nor the Judgment that may

follow from the Testing Agreement, nor anything contained herein or therein, shall constitute or

be construed as evidence or as an admission or adjudication with respect to any alleged fact or

conclusion of law with respect to any matter alleged in or arising out of the Third Amended

Complaint, including but not limited to any alleged constitutional violations asserted by

Plaintiffs, or of any wrongdoing or misconduct on the part of Defendant Stirling.

        23.     The Testing Agreement is enforceable by Plaintiffs and the Court.




                                                    6
   4:17-cv-01746-MBS          Date Filed 06/08/20       Entry Number 204-1         Page 7 of 13




         24.   Violation of the Testing Agreement shall not serve as the basis of liability of

Defendant Stirling to any individual Plaintiff, absent proof of proximate cause and damages.

         25.   The Testing Agreement may be modified in the future by mutual and joint

petition of the parties or their successors, or upon petition of any party. Said petition shall be

made to the Court and approved by the Court, after notice and hearing, by an Order amending

the Testing Agreement. Any disputed petition for modification shall be reviewed by the Court

under the applicable law pertaining to the modification of settlement agreements approved by the

Court.

         26.   No remedial action, including sanctions, shall be taken against Defendant Stirling

or any of his agents, representatives, or employees in their individual capacities for any alleged

failure to comply with the Testing Agreement unless the Court specifically finds, following a

hearing, that said individual acted in bad faith. For the purposes of this paragraph, an individual

shall not be deemed to have acted in bad faith if budgetary constraints are the reason for his or

her failure to satisfy the terms of the Testing Agreement, so long as he or she has made good-

faith efforts to obtain the necessary funding from all potential sources. For the purposes of this

paragraph, good-faith efforts must include informing the Governor and the Legislature of the

anticipated need and the anticipated shortfall in writing within 10 days of identifying the

budgetary constraints.

         27.   Because the Testing Agreement is only a partial resolution of the pending

controversy and additional litigation is ongoing, Plaintiffs’ counsel reserve the right to seek at a

later date all costs and reasonable attorneys’ fees incurred to date in connection with the Testing

Agreement that are available by law.




                                                  7
     4:17-cv-01746-MBS       Date Filed 06/08/20      Entry Number 204-1        Page 8 of 13




                           SPECIFIC TERMS OF SETTLEMENT

A.      Implement the Centers for Disease Control’s (CDC’s) Recommended Two-Step
        Process for Diagnosing Chronic HCV

        28.    Since May 2013, the CDC has specified that testing for chronic HCV should be

done in a two-step process to confirm chronic HCV. In the first step, it is determined whether

the HCV antibody is present. If the HCV antibody is present, the second step is to determine

whether the HCV infection is current by conducting nucleic acid testing (NAT). (See

https://www.hcvguidelines.org).

        29.    Accurate testing will help SCDC (a) correctly identify persons with chronic HCV;

(b) notify inmates with chronic HCV of their status and enable SCDC and the inmates

themselves to take measures to limit HCV disease progression; and (c) inform inmates who do

not have HCV of their status.

        30.    Defendant Stirling agrees to implement this two-step testing process immediately

upon the filing of the Testing Agreement to be carried out in the manner set forth in more detail

herein. As of the Preliminary Approval Date, SCDC will use the two-step process to diagnose

chronic HCV. SCDC will administer LabCorp test number 144050 identified as Hepatitis C

Virus (HCV) Antibody With Reflex To Quantitative Real-Time PCR.

        31.    Defendant Stirling also agrees to incorporate this two-step process into all SCDC

policies, procedures, and protocols involving the initial diagnosis of chronic HCV for as long as

it remains the generally accepted standard of care.

B.      Test Plaintiffs Geissler and Bagley for Chronic HCV According to CDC Guidelines

        32.    Within 21 days of the Preliminary Approval Date, Defendant Stirling agrees to

test Plaintiffs Geissler and Bagley for chronic HCV according to CDC guidelines. Defendant




                                                8
     4:17-cv-01746-MBS        Date Filed 06/08/20        Entry Number 204-1         Page 9 of 13




Stirling shall provide these plaintiffs and their counsel with the results of these tests as soon as

they are known.

C.       Expeditiously Determine the Scope of Chronic HCV within SCDC

         33.    At present, there is no accurate count or reasoned estimate of the size of the

population of SCDC inmates that have chronic HCV. The size of that population will determine,

in part, the manner in which the treatment component of this action progresses. To quickly and

accurately estimate the scope of chronic HCV within SCDC, Defendant Stirling agrees to

provide Opt-Out Testing to a randomly selected sample of 390 inmates (130 inmates at a level 3

facility (Perry Correctional Institution); 130 inmates at a level 2 facility (Turbeville Correctional

Institution); 65 inmates from a level 1 facility (Manning Correctional Institution); and 65 inmates

at a female facility (Camille Griffin Graham Correctional Institution)) within 30 days of the

Preliminary Approval Date. Decisions on which housing units at these institutions the inmates

are selected from will be based on adequate security considerations. In case of unforeseen

circumstances, such as weather, extended lockdown, staffing shortages, or any other reason for

good cause, Defendant Stirling shall notify the Court and Plaintiffs’ counsel of the unforeseen

circumstances and an extension not to exceed 30 days shall be given to accomplish the testing. It

is acknowledged by all parties to this Decree that the population from which the sample group is

selected may include individuals who have been diagnosed with chronic HCV, as well as

individuals who have tested positive for the HCV antibody.

         34.    Defendant Stirling agrees to provide Plaintiffs’ counsel and the Court with the

following information regarding the randomly selected inmates tested for chronic HCV (in a

manner consistent with HIPAA’s protections regarding Protected Health Information) within 5

days of finishing the random Opt-Out Testing of the 390 inmates:

     •   Total number of inmates offered Opt-Out Testing


                                                  9
     4:17-cv-01746-MBS        Date Filed 06/08/20       Entry Number 204-1         Page 10 of 13




     •   Total number of inmates that opted out

     •   Total number of inmates administered HCV antibody tests

     •   Total number of HCV-antibody positive inmates

     •   Total number of inmates with chronic HCV

         35.    Defendant Stirling agrees to provide Plaintiffs’ counsel with copies of the test

results and opt-out forms so that they can be confirmed within 5 days of finishing the random

Opt-Out Testing of the 390 inmates. For purposes of this Consent Decree, the random Opt-Out

Testing is not finished until such time as Defendant Stirling is in possession of all test results

from Lab Corp. and all opt-out forms.

         36.    This section shall not be subject to mediation.

D.       Provide the Governor and the Legislature with Scope and Cost Estimates

         37.    Within 45 days of the Preliminary Approval Date, Defendant Stirling agrees to

provide to the Governor a memorandum containing, at a minimum, (1) the number of SCDC

inmates who have been randomly tested for chronic HCV, (2) the estimated number of SCDC

inmates with chronic HCV based on the random sample that was tested, and (3) the estimated

cost of DAA medications for those inmates. In the event that Defendant Stirling has not

completed the testing of the randomly selected inmates within 45 days of the Preliminary

Approval Date, Defendant Stirling will update the memorandum when testing is completed with

any changes to (1) the estimated number of SCDC inmates with chronic HCV based on the

random sample that was tested, and (2) the estimated cost of DAA medications for those

inmates.

         38.    At Defendant Stirling’s discretion, a revision to SCDC’s Fiscal Year 2019–2020

budget plan may be submitted to the Governor.




                                                  10
     4:17-cv-01746-MBS      Date Filed 06/08/20      Entry Number 204-1         Page 11 of 13




        39.    On or before January 10, 2019, Defendant Stirling agrees to provide to the

Legislature a memorandum containing, at a minimum, (1) the estimated number of SCDC

inmates with chronic HCV based on the random sample that was tested, and (2) the estimated

cost of DAA medications for those inmates.

E.      Complete Two-Step Testing for Inmates who have Already Tested positive for HCV
        Antibodies

        40.    As of April 12, 2018, 616 SCDC inmates tested positive for the HCV antibody.

Most of those inmates have not received nucleic acid testing to confirm that they actually have

chronic HCV.

        41.    Defendant Stirling agrees to complete two-step testing for all of these inmates

who have not received nucleic acid testing within 8 months of the Preliminary Approval Date,

unless an earlier timeline is established elsewhere in the Testing Agreement.

F.      Provide Opt-Out Testing for New Inmates

        42.    Defendant Stirling agrees to incorporate Opt-Out Testing for new inmate intake in

SCDC policies, procedures, protocols, and practices within 4 months of the Preliminary

Approval Date.

        43.    Within 5 months of the Preliminary Approval Date, 100% of new SCDC inmates

who do not already have a confirmed HCV diagnosis will be offered Opt-Out Testing.

G.      Provide Opt-Out Testing for All Inmates

        44.    Within 6 months of the Preliminary Approval Date, Defendant Stirling agrees to

develop a plan to provide Opt-Out Testing to all SCDC inmates.

        45.    Defendant Stirling agrees to provide Opt-Out Testing to 100% of all SCDC

inmates within 18 months of the Preliminary Approval Date.




                                               11
     4:17-cv-01746-MBS        Date Filed 06/08/20      Entry Number 204-1         Page 12 of 13




H.      Establish and Maintain Accurate Electronic Database of Inmates with Chronic
        HCV

        46.      Within 3 months of the Preliminary Approval Date, Defendant Stirling agrees to

establish an electronic system to readily identify SCDC inmates who have been diagnosed with

chronic HCV.

        47.      At a minimum, this system shall include the following information: Inmate

number; date of HCV antibody test; date of nucleic acid test; Highest APRI score to date; and

Treatment Status.

I.      Report Progress Every Four Months

        48.      Unless a different reporting date is established elsewhere in the Testing

Agreement, Defendant Stirling will provide updates every four months from the Effective Date

regarding progress in the following:

              a. Number of inmates who have been offered Opt-Out Testing to date

              b. Number of inmates who have opted out of HCV testing to date

              c. Number of inmates administered HCV antibody tests through the opt-out program
                 to date

              d. Number of inmates HCV-antibody positive who have not yet confirmed chronic
                 HCV with nucleic acid test, separating into two groups (the Opt-Out Group, and
                 the inmates who had already known that they were HCV antibody positive)

              e. Number of inmates to date who have a confirmed chronic HCV diagnosis.

        49.      With respect to Sections A and E, Defendant Stirling shall provide Judge Mary

Gordon Baker and Plaintiffs’ counsel with supporting documentation, where appropriate,

indicating for each subsection whether Defendant is in compliance.

        50.      Magistrate Judge Mary Gordon Baker will receive and review this documentation

and have the authority to independently follow up with Defendant Stirling on any issues related

to the Testing Agreement.



                                                  12
    4:17-cv-01746-MBS         Date Filed 06/08/20       Entry Number 204-1       Page 13 of 13




                                           SIGNATURES

       The following parties certify that they have read the foregoing Testing Agreement and

that it is an accurate record of their agreement in this action:

 YARBOROUGH APPLEGATE LLC                           AIKEN, BRIDGES, ELLIOTT, TYLER &
                                                    SALEEBY, P.A.
 s/ Christopher J. Bryant
 David B. Yarborough Jr., Federal ID 7336           s/Samuel F. Arthur, III
 david@yarboroughapplegate.com                      Samuel F. Arthur III, Federal ID 7070
 Christopher J. Bryant, Federal ID 12538            sfa@aikenbridges.com
 chris@yarboroughapplegate.com                      J. Rufus Bratton III, Federal ID 10332
 291 East Bay Street, Floor 2                       PO Drawer 1931
 Charleston, SC 29401                               Florence, SC 29503
 (843) 972-0150 office                              Telephone: 843.669.8787
 (843) 277-6691 fax                                 Fax: 843.664.0097

 GUTTMAN, BUSCHNER & BROOKS                         ATTORNEYS FOR DEFENDANT
 PLLC

 s/ Reuben A. Guttman
 Reuben A. Guttman*
 rguttman@gbblegal.com
 Justin S. Brooks*
 jbrooks@gbblegal.com
 Paul J. Zwier II*
 pzweir@gbblegal.com
 Elizabeth Shofner*
 lshofner@gbblegal.com
 2000 P Street, NW
 Suite 300
 Washington, D.C. 20036
 (202) 800-3001 office

 ATTORNEYS FOR PLAINTIFFS


November 28, 2018

*      admitted pro hac vice




                                                  13
